UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
UNITED STATES OF AMERICA                                     :
                                                             :
                                                                 RESCHEDULING
v.                                                           :
                                                                 ORDER
                                                             :
Jordan Ingram                                                :
                                                                 20 CR 626-13 (PMH)
                           Defendants.                       :
                                                             :
-------------------------------------------------------------x

        A Guilty Plea in this matter has been rescheduled to August 10, 2021 at 11:00a.m. in

a courtroom TBD at the White Plains Courthouse.


        Per the SDNY COVID-19 Courthouse Entry Program, anyone who appears at any SDNY

courthouse must complete a questionnaire and have his or her temperature taken. The

questionnaire is located on the Court's Completing the questionnaire online and ahead of time

will save time and effort upon entry. Only those individuals who meet the entry requirements

established by the questionnaire will be permitted entry. Please contact Chambers if you do not

meet the requirements.


        Dated: July 8, 2021                  SO ORDERED:



                                                                  Philip M. Halpern, U.S.D.J
